 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDSan Bernardino and Riverside Counties District Coun-rcil of Carpenters(Aurora Modular Industries)andJerryD. Turnbough.Case 21-CB-4878April 24, 1975DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, AND PENELLOOn February 26, 1974, a hearing in Case21-CB-4814-4' was held before Administrative LawJudge David E. Davis.' On March 15, 1974, prior tothe issuance of the Administrative Law Judge's Deci-sion in Case 21-CB-4814-4, the General Counsel filedamotiontoreopenthehearinginCase21-CB-4814-4 and to consolidate it with this case.3The basis of the General Counsel's motion to consoli-date these cases and reopen the hearing was that thiscase involves the identical individuals and factual situa-tion as does Case 21-CB-4814-4.On March 18, 1974, Administrative Law JudgeDavis denied the General Counsel's motion on thegrounds that the General Counsel was merely seekingto add a new respondent, the District Council, and thatthe General Counsel did not aver that a new hearing isnecessary to adduce newly discovered evidence or evi-dence not available at the time of the hearing. OnMarch 26, 1974, the Administrative Law Judge issuedhisDecision in Case 21-CB-4814-4 in which he dis-missed the complaint against the Local in its entirety.Thereafter, the Respondent Council filed a motion todismiss in this case on the grounds that the matters setforth in the complaint therein were fully litigated inCase 21-CB-4814-4. On April 8, 1974, the GeneralCounsel filed an opposition to the Respondent DistrictCouncil's motion to dismiss.On April 9, 1974, Administrative Law Judge Davisissued an order, attached hereto as an appendix, dis-missing the complaint against the District Council inthis case in its entirety. In so ruling the AdministrativeLaw Judge noted that, when it appeared at the hearingin Case 21-CB-4814-4 that the District Council ratherthan the Local may have been involved in some of thealleged unfair labor practices, the General Counsel in-sisted his evidence would show the,Local did commitall the alleged unfair labor practices; that the GeneralCounsel did not seek to add the District Council as aILocal Union No.1959,United Brotherhood of Carpenters and JoinersofAmerica (Aurora Modular Industries),217 NLRB 508, issued this day.2The complaint in Case 21-CB-4814-4 alleged that Respondent LocalUnion No. 1959 (hereinafter the Local) had engaged in certain violationsof Sec. 8(b)(1)(B) of the Act.3Complaint issued in Case 21-CB-4878 on March 12, 1974, pursuant toa charge filed on March 4, 1974, against Respondent, San Bernardino andRiverside Counties District Council of Carpenters (hereinafter DistrictCouncil)party or seek postponement of the hearing to effectuatea charge and complaint against the District Council;and, finally, that when the General Counsel sought toconsolidate the cases and reopen the hearing heconceded that the identical individuals and factualsituationwere involved. The Administrative LawJudge found that the "failure to amend and consolidatethe proceedings prior to the close of the hearing repre-sents a failure to afford due process to the Respond-ents," since due diligence would have resulted in theissues being tried in one hearing. He concluded that theGeneral Counsel, by attempting to litigate this case ina hearingde novo,is seeking a third bite at the "cherry"which he could not in good conscience permit. There-after, the General Counsel filed a request for review ofthe Administrative Law Judge's order granting Re-spondent's motion to dismiss and the Respondent Dis-trict Council filed an opposition thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.As notedsupra,the Administrative Law Judge dis-missed the complaint. Subsequently, as we indicated inthe companion case herein (217 NLRB 508), theSupreme Court issued its decision inFlorida Power &Light Co. v. Inte,national Brotherhood of ElectricalWorkers, Local 641, 642, 759, 820 and 1263,417 U.S.790 (1974). The Board has recently inChicago Typo-graphical Union No. 16 (Hammond Publishers, Inc.),216 NLRB No. 149 (1975), set forth its understandingof that Supreme Court decision. Consequently, we finditunnecessary to pass on the rationale utilized by theAdministrative Law Judge for dismissal of the com-plaint herein.As the General Counsel in effect conceded, and theAdministrative Law Judge found, this case involves forthe most part the same individuals and factual situationas does 217 NLRB 508. The complaint herein at-tempts to place the liability for Turnbough's fineagainst the District Council. However, even if suchliability is established it does not change the facts of thiscase. In our opinion, it would therefore serve no usefulpurpose to consolidate these cases and reopen the re-cord in 217 NLRB 508, or remand this case forhearing.On July 23, 1973, the Local which had a collective-bargaining agreement with the Company engaged in astrikewhich lasted until July 26, 1973. During thestrikeTurnbough, a supervisor and union member,crossed the picket line to work. A member of the Localfiled a charge against Turnbough in which he allegedthat Turnbough caused dissension among, the unionmembers, worked behind the picket line, and violatedthe obligation. On November 19, 1973, the District217 NLRB No. 81 SAN BERNARDINO AND RIVERSIDE CTIES. DISTRICT COUNCILCouncil fined Turnbough for the violations set forth inthe local member's charge.Prior to the strike Turn-bough functioned as a supervisor only. During thestrike he,by his own admission,did 50 percent rank-and-file struck work and 50 percent supervisory work.Accordingly,for the reasons set forth in the compan-ion case, 217 NLRB 508(issued this day), we shalldismiss the complaint in its entirety. 'IORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the National Labor RelationsBoard hereby orders the complaint herein be, and ithereby is, dismissed in its entirety.4Member Fanning concurs in the result,but only for the reasons set forthin his concurrence in the companion case, 217 NLRB 508.APPENDIXOn February 26, 1974,a hearing was conductedbefore Administrative Law Judge David E.Davis inCase 21-CB-4814-4.At the outset of the hearing, in apreliminary discussion with counsel for the GeneralCounsel and counsel for Respondent Local No. 1959,it became apparent that San Bernardino and RiversideCounties District Council-of Carpenters,Respondentherein,rather than Local No. 1959 may have beeninvolved in some of the unfair labor practices allegedin the complaint in Case 21-CB-48114-4. The GeneralCounsel at that point announced on the record that theevidence would show that Respondent Union Local507No. 1959 did in fact commit all the alleged unfair laborpractices.During the course of that hearing counsel for Re-spondent Union herein filed a special and limited ap-pearance.Thereafter,counsel for the General Counselorally amended the complaint in two particulars butdid not then seek to amend the complaint to add Re-spondent Council as a party nor did he seek a postpone-ment of the hearing to effectuate a charge and com-plaint against Respondent Council.On March 15,1974,after the close of the hearing inCase 21-CB-4814-4, the General Counsel filed a mo-tion to reopen that hearing and to consolidate it withthe instant proceeding,Case 21-CB-4878.In supportof that motion,the General Counsel conceded that theidentical individuals and factual situation were in-volved.As this was plainly apparent during the courseof the hearing,it is my opinion that the failure to amendand consolidate the proceedings prior to the close of thehearing represents a failure to afford due process to theRespondents. Clearly, the exercise of reasonable dili-gence would have resulted in the issues being tried inone proceeding rather than permitting the original pro-ceeding to terminate and to then follow with an attemptto relitigate all the facts and circumstances in a newproceeding.It seems to me that the General Counsel by attempt-ing to litigate Case 21-CB-4878 in a hearingde novois seeking a third bite at the"cherry." I cannot in goodconscience permit this.Accordingly,RespondentCouncil'smotion isgranted and the complaint in Case 21-CB-4878 ishereby dismissed in its entirety.